DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 15 March 2021 has been received and made of record.  Claims 1, 8, and 15 have been amended.  Claims 5, 12, and 19 have been cancelled. 

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (Pages 9-10) stating that Keil fails to show sending an updated information retrieval instruction to the master push terminal, wherein the updated information retrieval instruction is configured to instruct the master push terminal to retrieve updated information associated with the motion state information of the push feature information in the master push terminal and send the updated information to a server, the examiner respectfully disagrees. Keil shows that the server (Fig. 1, 150) may request location data from a user’s mobile device. The server continually updates the location data, thereby sending multiple updated information retrieval instructions for the location data. ([0019]) The location data may include motion data or motion state information of the user’s mobile device. ([0031], lines 13-16; [0022]) The server receives the location data including the motion data which is sent from the user’s mobile device. ([0031])

In response to Applicant’s argument (Page 11, Paragraph 1) stating the Keil fails to show pushing information, the examiner respectfully disagrees. Keil shows pushing a notification with location data of 

 In response to Applicant’s argument (Page 11, Paragraph 2) stating the Greenberg fails to show pushing information, the examiner respectfully disagrees.  Greenberg shows a core system which consists of server and databases. (Fig. 1; [0021])  The core system server sends web-based forms via a website to a user device interface or master push terminal.  ([0024]; [0093])  The user is provided information or to-be-pushed information that the user may select/screen to be shared with a database operator. (Fig. 2C; [0034]; [0097]) The database operator is a computer or master push terminal. ([0022]) Using the master push terminal the user selects information that should be included, thereby sending a screening instruction to the core system server. ([0080]; [0083])  The core system server then only sends the selected information/updated to-be-pushed information to the designated recipients/data operators/master push terminals. ([0061]; [0042])  The updated to-be-pushed information is pushed to the database operator/master push terminal in a data feed from the core system server. ([0062]; [0063])

In response to Applicant’s argument (Page 11, Paragraph 3) stating the Prakash fails to show pushing information, the examiner respectfully disagrees.  Prakash shows a provider system acquiring user profile information or push feature information from a user device of the user. ([0019], lines 1-5; [0024]; [0027]; [0047], lines 1-6) The provider system then sends a push notification about the updated information to recipient devices. ([0024])   Prakash is not being used to show sending the to-be-pushed information. The rejection of the actual claim language and the appropriate prior art citing is detailed below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (U.S. Patent Publication 2019/0028288), hereinafter Keil, in view of Greenberg (U.S. Patent Publication 2012/0066262) in view of Prakash et al. (U.S. Patent Publication 2014/0090091), hereinafter Prakash.
Regarding claim 1, Keil shows
A method for pushing information, comprising: 
acquiring push feature information (i.e. user’s location information) from a master push terminal; (i.e. user’s mobile device) ([0030])
acquiring to-be-pushed information (i.e. information related to the location data) associated with the master push terminal based on the push feature information; and ([0031]; [0020]; [0024]; [0025])
sending the to-be-pushed information to a slave push terminal, (i.e. mobile device of emergency contact associated with the user) thereby causing the slave push terminal to display the to-be-pushed information, (i.e. the notification includes the information related to the location data) wherein the slave push terminal is associated with the master push terminal. (i.e. The slave push terminal is associated with the master push terminal because it is operated by an emergency contact associated with the user of the master push terminal.) ([0033]; [0027]) 
wherein the push feature information comprises personal information (i.e. user’s location) of a user of the master push terminal ([0030])
wherein acquiring the to-be-pushed information comprises:
sending an updated information retrieval instruction to the master push terminal, ([0019]; i.e. The server may request location data from the user’s mobile device. The location data may be continuously updated.  Therefore the server may send an updated information retrieval instruction.) wherein the updated information retrieval instruction is configured to instruct the master push terminal to retrieve updated information ([0022]; i.e. motion data) associated with motion state information of the push feature information in the master push terminal, and send the updated information to a server; (Fig. 1, 150; i.e. server) ([0031]) 
receiving the updated information from the master push terminal; and ([0031])
designating the updated information as the to-be-pushed information. ([0033]; [0027]; [0031], lines 13-16; i.e. The server sends the location information including the motion data to the emergency contact.) 
However, Keil fails to show
sending the to-be-pushed information to the master push terminal, thereby causing the master push terminal to display the to-be-pushed information; 
receiving a screening instruction from the master push terminal; 
screening the to-be-pushed information based on the screening instruction; 
updating the to-be-pushed information based on a result of the screening; and 
sending the updated to-be-pushed information to the slave push terminal. 
Greenberg shows
sending the to-be-pushed information (i.e. categories/user information) to the master push terminal, (i.e. user device accessing submission portal) thereby causing the master push terminal to display the to-be-pushed information; (Fig. 2C; [0034]; [0097]; [0024]; [0093]; i.e. The user device is sent the web-based forms via a web site from the core system.  The forms include desired categories and user information that is selectable to be shared. The information to be pushed may be updated at any time by the user.)
receiving a screening instruction (i.e. selection of information to include) from the master push terminal; ([0080]; [0083])
screening the to-be-pushed information based on the screening instruction; ([0061]; [0042], lines 8-12; i.e. The core system only sends the selected information to the designated recipients.)
updating the to-be-pushed information based on a result of the screening; and ([0061]; [0042]; i.e. A user may update information to be sent and exclude certain information.)
sending the updated to-be-pushed information to the slave push terminal. (i.e. database operator device via feed portal) ([0062]; [0063])
Greenberg and Keil are considered analogous art because they involving pushing user information to a recipient.  Keil shows sending alerts to a contact with information about the user. Greenberg shows that such information may be screened by the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil to incorporate the teachings of Greenberg wherein sending the to-be-pushed information to the master push terminal, thereby causing the master push terminal to display the to-be-pushed information, receiving a screening instruction from the master push terminal, screening the to-be-pushed information based on the screening instruction, updating the to-be-pushed information based on the screening result, and sending the updated to-be-pushed information to the slave push terminal. Doing so maintains the privacy of the user.
However, Keil in view of Greenberg in view of Prakash fails to show
wherein the personal information comprises one or more of (i) an occupation of the user of the master push terminal, (ii) a company of the user of the master push terminal, and (iii) social information of the user of the master push terminal.
Prakash shows
acquiring push feature information (i.e. profile/user information) form a master push terminal (Fig. 1, 102A; i.e. user device) ([0019], lines 1-5; [0024]; [0027]; [0047], lines 1-6; i.e. The provider system acquires the profile information of the user from the user device of the user.)
wherein the push feature information (i.e. profile/user information) comprises personal information (i.e. characteristics/personal information/profession/activities/interest) of a user of the master push terminal, wherein the personal information comprises one or more of (i) an occupation (i.e. job/title) of the user of the master push terminal, (ii) a company (i.e. professional information such as location/email address/work history/mailing address would contain the company of the user) of the user of the master push terminal, and (iii) social information (i.e. social information such as interests and hobbies) of the user of the master push terminal. ([0011]; [0039]; [0040])
Prakash and Keil in view of Greenberg are considered analogous art because they involve pushing user information to a recipient.  Keil in view of Greenberg shows sending alerts to a contact with screened information about the user. Prakash shows that such information may include professional and social information about the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil in view of Greenberg to incorporate the teachings of Prakash wherein the push feature information comprises personal information of a user of the master push terminal, wherein the personal information comprises one or more of (i) an occupation of the user of the master push terminal, (ii) a company of the user of the master push terminal, and (iii) social 

Regarding claim 2, Keil in view of Greenberg in view of Prakash shows all of the features with respect to claim 2 as outlined above.  Keil in view of Greenberg in view of Prakash further shows
The method for pushing information according to claim 1, wherein the push feature information further comprises one or more of (i) location information of the master push terminal, (Keil: [0030]; Prakash: [0011]; [0038]; i.e. home address) (ii) other feature information (i.e. phone number) input by the user of the master push terminal. (Prakash: [0027])

Regarding claim 3, Keil in view of Greenberg in view of Prakash shows all of the features with respect to claim 2 as outlined above.  Keil in view of Greenberg in view of Prakash further shows
The method for pushing information according to claim 2, wherein the personal information of the user of the master push terminal further comprises a motion state of the user of the master push terminal, and (Keil: [0022]) 

Regarding claim 8, Keil shows
A device for pushing information, comprising: (Fig. 1, 150; Fig. 3; i.e. server)
a processor; and (Fig. 3, 310)
a memory (Fig. 3, 320) for storing instructions executable by the processor, wherein the processor is configured to: ([0014]) 
acquire push feature information (i.e. user’s location information) from a master push terminal; (i.e. user’s mobile device) ([0030])
acquire to-be-pushed information (i.e. information related to the location data) associated with the master push terminal based on the push feature information; and ([0031]; [0020]; [0024]; [0025])
send the to-be-pushed information to a slave push terminal, (i.e. mobile device of emergency contact associated with the user) thereby causing the slave push terminal to display the to-be-pushed information, (i.e. the notification includes the information related to the location data) wherein the slave push terminal is associated with the master push terminal. (i.e. The slave push terminal is associated with the master push terminal because it is operated by an emergency contact associated with the user of the master push terminal.) ([0033]; [0027])
wherein the push feature information comprises personal information (i.e. user’s location) of a user of the master push terminal ([0030])
wherein the processor, when acquiring the to-be-pushed information, is further configured to:
send an updated information retrieval instruction to the master push terminal, ([0019]; i.e. The server may request location data from the user’s mobile device. The location data may be continuously updated.  Therefore the server may send an updated information retrieval instruction.) wherein the updated information retrieval instruction is configured to instruct the master push terminal to retrieve updated information ([0022]; i.e. motion data) associated with motion state information of the push feature information in the master push terminal, and send the updated information to a server; (Fig. 1, 150; i.e. server) ([0031]) 
receiving the updated information from the master push terminal; and ([0031])
designating the updated information as the to-be-pushed information. ([0033]; [0027]; [0031], lines 13-16; i.e. The server sends the location information including the motion data to the emergency contact.) 
However, Keil fails to show

receive a screening instruction from the master push terminal; 
screen the to-be-pushed information based on the screening instruction; 
update the to-be-pushed information based on a result of the screening; and 
send the updated to-be-pushed information to the slave push terminal. 
Greenberg shows
send the to-be-pushed information (i.e. categories/user information) to the master push terminal, (i.e. user device accessing submission portal) thereby causing the master push terminal to display the to-be-pushed information; (Fig. 2C; [0034]; [0097]; [0024]; [0093]; i.e. The user device is sent the web-based forms via a web site from the core system.  The forms include desired categories and user information that is selectable to be shared. The information to be pushed may be updated at any time by the user.)
receive a screening instruction (i.e. selection of information to include) from the master push terminal; ([0080]; [0083])
screen the to-be-pushed information based on the screening instruction; ([0061]; [0042], lines 8-12; i.e. The core system only sends the selected information to the designated recipients.)
update the to-be-pushed information based on a result of the screening; and ([0061]; [0042]; i.e. A user may update information to be sent and exclude certain information.)
send the updated to-be-pushed information to the slave push terminal. (i.e. database operator device via feed portal) ([0062]; [0063])
Greenberg and Keil are considered analogous art because they involving pushing user information to a recipient.  Keil shows sending alerts to a contact with information about the user. Greenberg shows that such information may be screened by the user.  Therefore, it would have been 
However, Keil in view of Greenberg in view of Prakash fails to show
wherein the personal information comprises one or more of (i) an occupation of the user of the master push terminal, (ii) a company of the user of the master push terminal, and (iii) social information of the user of the master push terminal.
Prakash shows
acquiring push feature information (i.e. profile/user information) form a master push terminal (Fig. 1, 102A; i.e. user device) ([0019], lines 1-5; [0024]; [0027]; [0047], lines 1-6; i.e. The provider system acquires the profile information of the user from the user device of the user.)
wherein the push feature information (i.e. profile/user information) comprises personal information (i.e. characteristics/personal information/profession/activities/interest) of a user of the master push terminal, wherein the personal information comprises one or more of (i) an occupation (i.e. job/title) of the user of the master push terminal, (ii) a company (i.e. professional information of location/email address/work history/mailing address would contain the company of the user) of the user of the master push terminal, and (iii) social information (i.e. social information such as interests and hobbies) of the user of the master push terminal. ([0011]; [0039]; [0040])
Prakash and Keil in view of Greenberg are considered analogous art because they involve pushing user information to a recipient.  Keil in view of Greenberg shows 

Regarding claim 9, this device claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 10, this device claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 15, Keil shows
A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of a device, (Fig. 1, 150; Fig. 3; i.e. server) cause the device to: ([0014])
acquire push feature information (i.e. user’s location information) from a master push terminal; (i.e. user’s mobile device) ([0030])
acquire to-be-pushed information (i.e. information related to the location data) associated with the master push terminal based on the push feature information; and ([0031]; [0020]; [0024]; [0025])
send the to-be-pushed information to a slave push terminal, (i.e. mobile device of emergency contact associated with the user) thereby causing the slave push terminal to display the to-be-pushed information, (i.e. the notification includes the information related to the location data) wherein the slave push terminal is associated with the master push terminal. (i.e. The slave push terminal is associated with the master push terminal because it is operated by an emergency contact associated with the user of the master push terminal.) ([0033]; [0027])
wherein the push feature information comprises personal information (i.e. user’s location) of a user of the master push terminal ([0030])
wherein the instructions, when acquiring the to-be-pushed information, further cause the device to:
send an updated information retrieval instruction to the master push terminal, ([0019]; i.e. The server may request location data from the user’s mobile device. The location data may be continuously updated.  Therefore the server may send an updated information retrieval instruction.) wherein the updated information retrieval instruction is configured to instruct the master push terminal to retrieve updated information ([0022]; i.e. motion data) associated with motion state information of the push feature information in the master push terminal, and send the updated information to a server; (Fig. 1, 150; i.e. server) ([0031]) 
receiving the updated information from the master push terminal; and ([0031])
designating the updated information as the to-be-pushed information. ([0033]; [0027]; [0031], lines 13-16; i.e. The server sends the location information including the motion data to the emergency contact.) 
However, Keil fails to show
send the to-be-pushed information to the master push terminal, thereby causing the master push terminal to display the to-be-pushed information; 
receive a screening instruction from the master push terminal; 
screen the to-be-pushed information based on the screening instruction; 

send the updated to-be-pushed information to the slave push terminal. 
Greenberg shows
send the to-be-pushed information (i.e. categories/user information) to the master push terminal, (i.e. user device accessing submission portal) thereby causing the master push terminal to display the to-be-pushed information; (Fig. 2C; [0034]; [0097]; [0024]; [0093]; i.e. The user device is sent the web-based forms via a web site from the core system.  The forms include desired categories and user information that is selectable to be shared. The information to be pushed may be updated at any time by the user.)
receive a screening instruction (i.e. selection of information to include) from the master push terminal; ([0080]; [0083])
screen the to-be-pushed information based on the screening instruction; ([0061]; [0042], lines 8-12; i.e. The core system only sends the selected information to the designated recipients.)
update the to-be-pushed information based on a result of the screening; and ([0061]; [0042]; i.e. A user may update information to be sent and exclude certain information.)
send the updated to-be-pushed information to the slave push terminal. (i.e. database operator device via feed portal) ([0062]; [0063])
Greenberg and Keil are considered analogous art because they involving pushing user information to a recipient.  Keil shows sending alerts to a contact with information about the user. Greenberg shows that such information may be screened by the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil to incorporate the teachings of Greenberg wherein sending the to-be-pushed information to the master push terminal, thereby causing the master push terminal to display the to-be-pushed information, receiving a screening instruction from the master push terminal, screening the to-be-
However, Keil in view of Greenberg in view of Prakash fails to show
wherein the personal information comprises one or more of (i) an occupation of the user of the master push terminal, (ii) a company of the user of the master push terminal, and (iii) social information of the user of the master push terminal.
Prakash shows
acquiring push feature information (i.e. profile/user information) form a master push terminal (Fig. 1, 102A; i.e. user device) ([0019], lines 1-5; [0024]; [0027]; [0047], lines 1-6; i.e. The provider system acquires the profile information of the user from the user device of the user.)
wherein the push feature information (i.e. profile/user information) comprises personal information (i.e. characteristics/personal information/profession/activities/interest) of a user of the master push terminal, wherein the personal information comprises one or more of (i) an occupation (i.e. job/title) of the user of the master push terminal, (ii) a company (i.e. professional information of location/email address/work history/mailing address would contain the company of the user) of the user of the master push terminal, and (iii) social information (i.e. social information such as interests and hobbies) of the user of the master push terminal. ([0011]; [0039]; [0040])
Prakash and Keil in view of Greenberg are considered analogous art because they involve pushing user information to a recipient.  Keil in view of Greenberg shows sending alerts to a contact with screened information about the user. Prakash shows that such information may include professional and social information about the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil in view of Greenberg to incorporate the teachings of Prakash 

Regarding claim 16, this device claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 17, this device claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 21, Keil in view of Greenberg in view of Prakash shows all of the features with respect to claim 1 as outlined above.  Keil in view of Greenberg in view of Prakash further shows
The method for pushing information according to claim 1, wherein the personal information comprises all of (i) the occupation (i.e. job/title) of the user of the master push terminal, (ii) the company (i.e. professional information such as location/email address/work history/mailing address would contain the company of the user) of the user of the master push terminal, and (iii) the social information (i.e. social information such as interests and hobbies) of the user of the master push terminal. (Prakash: [0011]; [0039]; [0040])

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Greenberg in view of Prakash in view of Gavrielides et al. (U.S. Patent Publication 2019/0034539), hereinafter Gavrielides.

The method for pushing information according to claim 1, wherein acquiring the to-be-pushed information comprises: 
periodically searching for real-time news associated with the push feature information; and 
designating the real-time news as the to-be-pushed information. 
Gavrielides shows
wherein acquiring the to-be-pushed information (i.e. customized news alerts) comprises: ([0005], lines 1-3)
periodically (i.e. frequency of data retrieval is specified) searching for real-time news associated with the push feature information; (i.e. contact information such as location) and ([0017]; [0019]; [0020], lines 1-3; [0023])
designating the real-time news as the to-be-pushed information. ([0025], lines 1-6; [0005], lines 1-3)
Gavrielides and Keil in view of Greenberg in view of Prakash are considered analogous art because they involve alerts sent to a user based on location information of a user’s contact.  Keil shows that real-time news may be accessed when generating an alert to send to the user. ([0025]) Gavrielides shows that the real-time news may be periodically retrieved based on the contact’s location.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil in view of Greenberg in view of Prakash to incorporate the teachings of Gavrielides wherein periodically searching for real-time news associated with the push feature information and designating the real-time news as the to-be-pushed information. Doing so provides that the user may receive timely updates on news that may be affecting their contact.

Regarding claim 11, this device claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 18, this device claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Greenberg in view of Prakash in view of Shaw (U.S. Patent Publication 2014/0162684).
Regarding claim 6, Keil in view of Greenberg in view of Prakash shows all of the features with respect to claim 1 as outlined above.  However, Keil in view of Greenberg in view of Prakash fails to show
The method for pushing information according to claim 1, wherein sending the to-be-pushed information to the slave push terminal comprises: 
receiving a confirmation push instruction from the master push terminal; and 
sending the to-be-pushed information to the slave push terminal in response to the confirmation push instruction.
Shaw shows
wherein sending the to-be-pushed information (i.e. subscriber location) to the slave push terminal comprises: ([0027]; i.e. recipient subscriber terminal) ([0040])
receiving a confirmation push instruction from the master push terminal; and ([0044])
sending the to-be-pushed information to the slave push terminal in response to the confirmation push instruction. ([0044])


Regarding claim 13, this device claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 20, this device claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451